Name: Commission Regulation (EC) NoÃ 1508/2006 of 11 October 2006 amending for the 71st time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) NoÃ 467/2001
 Type: Regulation
 Subject Matter: Asia and Oceania;  international affairs;  politics and public safety;  criminal law;  civil law;  free movement of capital
 Date Published: nan

 12.10.2006 EN Official Journal of the European Union L 280/12 COMMISSION REGULATION (EC) No 1508/2006 of 11 October 2006 amending for the 71st time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular the first indent of Article 7(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 4 October 2006, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to which the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 2006. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 1286/2006 (OJ L 235, 30.8.2006, p. 14). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The entry Aris Munandar. Date of birth: between 1962 and 1968. Place of birth: Sambi, Boyolali, Java, Indonesia under the heading Natural persons shall be replaced by: Aris Munandar. Date of birth: (a) 1.1.1971, (b) between 1962 and 1968. Place of birth: Sambi, Boyolali, Java, Indonesia. (2) The entry Ibrahim Ali Abu Bakr Tantoush (alias (a) Abd al-Muhsin, (b) Ibrahim Ali Muhammad Abu Bakr, (c) Abdul Rahman, (d) Abu Anas, (e) Al-Libi). Address: Ganzour Sayad Mehala Al Far district. Date of birth: 1966. Place of birth: al Aziziyya. Nationality: Libyan. Passport No: 203037 (Libyan passport issued in Tripoli). Other information: (a) Affiliated with Afghan Support Committee (ASC) and Revival of Islamic Heritage Society (RIHS). (b) Civil status: divorced (Algerian ex-wife Manuba Bukifa) under the heading Natural persons shall be replaced by: Ibrahim Ali Abu Bakr Tantoush (alias (a) Abd al-Muhsin, (b) Ibrahim Ali Muhammad Abu Bakr, (c) Abdul Rahman, (d) Abu Anas, (e) Ibrahim Abubaker Tantouche, (f) Ibrahim Abubaker Tantoush, (g) Abd al-Muhsi, (h) Abd al-Rahman, (i) Al-Libi). Address: Ganzour Sayad Mehala Al Far district. Date of birth: 1966. Place of birth: al Aziziyya. Nationality: Libyan. Passport No: 203037 (Libyan passport issued in Tripoli). Other information: (a) Affiliated with Afghan Support Committee (ASC) and Revival of Islamic Heritage Society (RIHS). (b) Civil status: divorced (Algerian ex-wife Manuba Bukifa).